Citation Nr: 0410465	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  97-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease.

2.  Entitlement to service connection for residuals of a right hip 
injury, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from February 1950 to February 
1954, and from February 1955 to May 1972.

This appeal to the Board of Veterans Appeals (Board) arises from a 
September 1997 rating action that denied service connection for 
cardiovascular disease and for residuals of a right hip injury, to 
include arthritis.  In October 1997, a Notice of Disagreement was 
received, a Statement of the Case (SOC) issued, and a Substantive 
Appeal received.  

In April 1999, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in October 
2000.

In May 2001, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  By rating action of February 2002, the RO denied 
service connection for hypertension.  A SSOC was also issued in 
February 2002.

In June 2002 and February 2003, the Board determined that further 
evidentiary development was warranted in this case, and undertook 
such development pursuant to then-existing procedures.  In August 
2003, the Board remanded these matters to the RO for consideration 
of the additionally developed evidence in light of the Federal 
Circuit's decision in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 (Fed. 
Cir. 2003).  A SSOC was issued in October 2003, reflecting the 
RO's continued denial of service connection for cardiovascular 
disease and for residuals of a right hip injury, to include 
arthritis.

For the reasons expressed below, the issues on appeal are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further action, 
on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that 
another remand of these matters to the RO is necessary, even 
though it will, regrettably, further delay a final decision in the 
appeal. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part of 
VA to notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In written argument dated in February and March 2004, the 
veteran's representative contended that all notification and 
development action imposed by the VCAA and needed to fairly 
adjudicate the claims on appeal had not been accomplished. 
Considering the record in light of those duties, the Board 
concurs.

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a claim 
for benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records that 
the claimant adequately identifies to VA and authorizes it to 
obtain.  See 38 U.S.C.A     § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include providing a 
medical examination or obtaining a medical opinion when any such 
is necessary to make a decision on the claim.  See 38 U.S.C.A. § 
5103A(d).

First, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651 ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3) (amending the relevant statute to clarify that the VA 
may make a decision on a claim before the expiration of the one-
year VCAA notice period).  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. § 3.159.  
The RO should specifically seek authorization to obtain copies of 
all records of treatment and evaluation of the veteran from July 
2001 to the present time for cardiovascular disease including 
hypertension and for right hip injury residuals by George L. Bass, 
M.D., Piedmont Internal Medicine Associates, P.A., 1690 Skylyn 
Drive, Suite 300, Spartanburg, South Carolina 29307.

Second, after all records and/or responses are associated with the 
claims file, the RO should arrange for the veteran to undergo VA 
examinations to determine the nature and etiology of any 
cardiovascular disease and residuals of right hip injury, as the 
current evidence of record does not include sufficient information 
on this question.  The veteran is hereby advised that failure to 
report for any scheduled examination(s), without good cause, may 
well result in denial of the claims.  See       38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report for 
any scheduled examination(s), the RO must obtain and associate 
with the claims file copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
action requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send the veteran and his representative a letter 
requesting that the veteran  provide sufficient information and, 
if necessary, authorization to enable it to obtain any additional 
pertinent evidence not currently of record.  The RO should 
specifically seek authorization to obtain copies of all records of 
treatment and evaluation of the veteran from July 2001 to the 
present time for cardiovascular disease including hypertension and 
for right hip injury residuals by George L. Bass, M.D., Piedmont 
Internal Medicine Associates, P.A., 1690 Skylyn Drive, Suite 300, 
Spartanburg, South Carolina 29307.  

The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and explain the type of evidence that 
is his ultimate responsibility to submit.  The RO's letter should 
clearly explain to the veteran that he has a full one-year period 
to respond (although the VA may decide the claims within the one-
year period).

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the current 
procedures set forth in 38 C.F.R.  § 3.159.  All records/responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
and his representative of the records that were not obtained, 
explain the efforts taken to obtain them, and describe further 
action to be taken

3.  After all available records and/or responses from each 
contacted entity have been associated with the claims file, the RO 
should arrange for the veteran to undergo VA cardiovascular and 
orthopedic examinations.  The entire claims file must be made 
available to each physician designated to examine the veteran, and 
the examination reports should include discussion of his 
documented medical history and assertions.  All indicated tests 
and studies, to include right hip X-rays, should be accomplished 
(with reports furnished to the primary physician prior to the 
completion of his/her report), and all clinical findings should be 
reported in detail and correlated to a specific diagnosis.  Each 
examiner should set forth all examination findings, comments, and 
opinions should be set forth in a printed (typewritten) report.

With respect to each diagnosed disability of the right hip, to 
include arthritis, the orthopedic examiner should render an 
opinion, consistent with sound medical judgment, as to whether it 
is at least as likely as not (i.e., there is at least a 50 percent 
probability) that such disability is the result of disease or 
injury incurred or aggravated during the veteran's military 
service, to specifically include an injury the veteran alleged 
occurred in a fall through a deck in February 1961.

The cardiovascular examiner should render an opinion, consistent 
with sound medical judgment, as to whether it is at least as 
likely as not (i.e., there is at least a        50 percent 
probability) that any current cardiovascular disease, to include 
hypertension and coronary artery disease, is the result of disease 
or injury incurred or aggravated during military service.     

4.  If the veteran fails to report for any scheduled 
examination(s), the RO must obtain and associate with the claims 
file copies of all notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical facility. 

5.  To help avoid future remand, the RO must ensure that all 
requested action has been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate corrective action 
should be undertaken.   See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

7.  After completing the requested action, and any additional 
notification and/or development deemed warranted, the RO should 
readjudicate the claims on appeal in light of all pertinent 
evidence and legal authority.  If the veteran fails to report for 
any scheduled examination(s), the RO should apply the provisions 
of 38 C.F.R. § 3.655 as appropriate.

8.  If any benefit sought on appeal remains denied, the RO must 
furnish the veteran and his representative an appropriate SSOC 
that includes clear reasons and bases for its determinations, and 
afford them the appropriate time period for response before the 
claims file is returned to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether any benefit requested should be 
granted or denied.  The veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at            38 U.S.C.A. §§ 5109B, 7112).  In addition, 
the VBA's Adjudication Procedure Manual, M21-1, Part IV directs 
the ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



